             Case USDC
                  1:21-cr-00075-VEC
                        SDNY         Document 29 Filed 09/10/21 Page 1 of 1
                  DOCUMENT                    U.S. Department of Justice
    [Type text]   ELECTRONICALLY FILED
                  DOC #:                      United States Attorney
                  DATE FILED:       Southern District of New York

                                                        The Silvio J. Mollo Building
                                                        One Saint Andrew’s Plaza


 MEMO ENDORSED
                                                        New York, New York 10007


                                                        September 10, 2021

    BY ECF

    The Honorable Valerie E. Caproni
    United States District Judge
    Thurgood Marshal U.S. Courthouse
    40 Foley Square
    New York, New York 10007

            Re:    United States v. Stefan He Qin, 21 Cr. 75 (VEC)

    Dear Judge Caproni:

           The Government respectfully submits this letter in advance of sentencing to provide the
    Court with three additional victim impact statements that have been received.

            The submissions attached hereto have been redacted to remove personal and financial
    information about the victims. Pursuant to Rule 3 of the Court’s Individual Practices in Criminal
    Cases, the Government requests permission to file the unredacted version of the victim statements
    under seal in order to protect their personal and financial information.

                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     United States Attorney

                                                By: _/s/ _______________
                                                    Daniel Tracer
                                                    Assistant United States Attorney
                                                    (212) 637-2329


    cc: Counsel of record (ECF)

7KH*RYHUQPHQW VDSSOLFDWLRQWRILOHWKHDGGLWLRQDOYLFWLPVWDWHPHQWVLQUHGDFWHGIRUPLV*5$17('7KH
*RYHUQPHQWPXVWHPDLO&KDPEHUVDFRS\RIWKHXQUHGDFWHGOHWWHUV
SO ORDERED.



                          'DWH6HSWHPEHU
                          'DWH6H
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
